Citation Nr: 0632555	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  05-03 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for post 
operative status bimalleolar fracture of the right ankle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
April 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  

In September 2004, the veteran testified at an RO hearing; in 
April 2006, the veteran testified at a videoconference Board 
hearing.  Copies of these transcripts are in the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006); see 
also VAOPGCPREC 7-2004.  During the pendency of this appeal, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VA's notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date, if his 38 U.S.C. 
§ 1151 claim is granted on appeal.  Such notice must be given 
on remand.  

Here, the veteran claims that ankle surgery performed by VA 
on December 31, 2001, and subsequent treatment, resulted in a 
further right ankle disability warranting compensation under 
the provisions of 38 U.S.C.A. § 1151.
 
As of October 1, 1997, 38 U.S.C.A. § 1151 added the 
requirement that there must be evidence showing that the 
additional disability for which benefits are sought was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
by VA or by an event not reasonably foreseeable.  See Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West 2002).  

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [adding 38 C.F.R. § 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§ 1151. 

In pertinent part, 38 C.F.R. § 3.361 provides as follows.  In 
determining whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care or medical or surgical 
treatment upon which the claim is based to the veteran's 
condition after such care or treatment.  38 C.F.R. § 3.361(b) 
(2006).  To establish causation, the evidence must show that 
the hospital care or medical or surgical treatment resulted 
in the veteran's additional disability.  Merely showing that 
a veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).  Hospital care or medical or surgical 
treatment cannot cause the continuance or natural progress of 
a disease or injury for which the care or treatment was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

During his April 2006 videoconference hearing, the veteran 
testified that his right ankle disorder has worsened, for 
which he has received treatment at the VA Medical Center 
(VAMC).  The most recent VA treatment records are dated in 
September 2005.  Without recent VA records, there is no way 
to know the full extent of the veteran's medical condition 
subsequent to the VA procedure.  On remand, VA should attempt 
to obtain any missing VA medical records since September 15, 
2005.  The Board also feels that the veteran should be 
afforded another examination by a physician, who has not 
participated in the veteran's treatment or given a previous 
opinion, so as to make an informed decision.

Accordingly, the case is REMANDED for the following action:

1.  Review the entire file and ensure for 
the issue on appeal that all notification 
and development necessary to comply with 
38 U.S.C.A. §§ 5103(a) and 5103A (West 
2002 & Supp. 2006) and 38 C.F.R. § 3.159 
(2005), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the appellant a corrective notice, 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if his 38 U.S.C. § 1151 
claim is granted on appeal, as outlined 
by the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The claims file 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant.  

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for his right ankle 
disorder from September 15, 2005 to the 
present.  The RO should attempt to obtain 
records from each health care provider he 
identifies, which are not already of 
record, in particular, records from 
Little Rock VA Medical Center (VAMC).  If 
records are unavailable, please have the 
provider so indicate.

3.  After completion of 1 and 2 above, VA 
must schedule the veteran for an 
examination by an appropriate specialist, 
who has not previously been involved in 
the veteran's care or offered an opinion 
on this issue, for an opinion as to the 
nature and extent of any "additional 
disability" attributable to an ankle 
surgery performed by VA on December 31, 
2001 and subsequent medical care at the 
VAMC.  The examination report should 
include a detailed account of all 
manifestations of relevant pathology 
found.  The claims file with associated 
treatment records and this remand must be 
made available to, and be reviewed by, 
the examiner in connection with the 
examination, and should be so indicated 
in the report.  All necessary studies 
and/or tests for an accurate assessment 
should be conducted.  

The specialist is requested to review all 
pertinent medical treatment and 
examination records in the veteran's 
claims file, and after a thorough 
clinical examination, offer opinions as 
to: the nature of the veteran's right 
ankle prior to the December 31, 2001 VA 
surgery and whether it is at least as 
likely as not (50 percent or more 
probability) that the veteran suffered 
any additional disability to his right 
ankle as a result of VA medical treatment 
on or after December 31, 2001.  If the 
specialist determines that VA treatment 
caused additional disability to the 
veteran, then the examiner should offer 
opinions on whether the evidence shows an 
event not reasonably foreseeable possibly 
caused the additional disability to the 
veteran's right ankle and whether there 
was fault on VA's part.  The regulations 
require a showing not only that the VA 
treatment in question resulted in 
additional disability but also that the 
proximate cause of the additional 
disability was carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on VA's part 
in furnishing the medical treatment, or 
that the proximate cause of additional 
disability was an event which was not 
reasonably foreseeable.  Additional 
disability may be viewed as occurring 
"as a result of" the VA treatment only 
if a physician exercising the degree of 
skill and care ordinarily required of the 
medical profession reasonably should have 
diagnosed the condition and rendered 
treatment, which probably would have 
avoided the resulting disability.  
Compensation is not paid for the 
continuance or natural progress of 
diseases or injuries for which the 
treatment was authorized.  The additional 
disability must actually result from VA 
medical treatment, and not be merely 
coincidental therewith.  The specialist 
should clearly outline the rationale for 
any opinion expressed and comment on the 
previous opinion of record dated in 
February 2004.  If any opinion cannot be 
given, the specialist should indicate the 
reasons why.

4.  Following completion of the above, VA 
should readjudicate the veteran's 
38 U.S.C. § 1151 claim, including any 
additional evidence obtained on remand.  
If the determination remains unfavorable 
to the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice ; 
however, the appellant is advised that failure to cooperate 
by reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



